DETAILED ACTION
This office action is in response to the amendment filed May 27, 2021 in which claims 10-15 and 16-20 are presented for examination, claims 1-9 are withdrawn, and claim 16 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objections to the specification and drawings should be withdrawn in view of current amendments to the specification and drawings.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Rejection of claims 13, 14, and 18 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 variously over cited combinations of GB 904,809 SNARE et al. (SNARE), USPN 7,310,857 KIM, and USPN 3,760,994 TAIMISTO should be withdrawn at least because none of SNARE, KIM, and TAIMISTO teach, suggest, or disclose a collar support strap comprising a second locking mechanism within the body of the collar support strap, wherein the second locking mechanism comprises a second tongue piece and a cutout around the second tongue piece to push the other tongue into another selected groove, wherein the second tongue piece is positioned between a first tongue piece and the plurality of grooves, as required by the currently amended claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  The Examiner respectfully asserts that KIM teaches a support strap (100 of Figs. 1-3) comprising a second locking mechanism (116) within the body of the support strap (see Figs. 1-2; col. 2, line 62 – col. 3, line 29; inasmuch as currently claimed, second locking mechanism 116 can properly be interpreted as being “within” the body of support strap 100 at least when support strap 100 is configured into a folded configuration with second locking mechanism 116 inserted into one of grooves 112 within the body of collar as foreshadowed by Fig. 2; i.e., second locking mechanism is inserted into groove 112 which is within the body, thereby also placing second locking mechanism 116 “within” the body; the Examiner respectfully notes that claims 10 and 20 do not recite, for example, that the second locking mechanism is within the body when the collar support strap is in an unfolded configuration), wherein the second locking mechanism comprises a second tongue piece (annotated Figs. 1-2, see below) and a cutout around the second annotated Figs. 1-2; inasmuch as currently claimed, either of the notches around the base of the second locking mechanism 116 can properly be interpreted as a “cutout”) to push the other tongue into another selected groove (inasmuch as currently claimed, the notches, one of which can be considered a “cutout” would facilitate insertion of second locking mechanism 116 into another selected groove 112 to at least some degree by rendering second locking mechanism 116 more bendable than a similar second locking mechanism lacking notches and then causing the distal edges of the notches to anchor second locking mechanism 116 within another selected groove 112; the Examiner respectfully notes that claims 10 and 20 do not recite, for example, that the cutout around the second tongue piece pushes the second tongue piece into another selected groove of the plurality of grooves [emphasis added] i.e. the recitation of “another selected groove” does not require an interpretation wherein “another selected groove” is one of the grooves comprising the previously claimed “plurality of grooves;” inasmuch as currently claimed, the limitation “another selected groove” can properly be interpreted as referring to a groove on the collar support strap other than the previously recited plurality of grooves), wherein the second tongue piece is positioned between a first tongue piece and the plurality of grooves (annotated Figs. 1-2; col. 2, line 62 – col. 3, line 29; inasmuch as currently claimed, when in a partially folded configuration as depicted in Fig. 2, the second tongue piece of second locking mechanism 116 is disposed vertically between the first tongue piece of first locking mechanism 115 and plurality of grooves 113, with the first tongue piece of first locking mechanism 115 being disposed vertically above the second tongue piece of second locking mechanism 116, and with plurality of grooves 113 being disposed vertically below the second tongue piece of second locking mechanism 116; The Examiner respectfully notes that claims 10 and 20 do not recite, for example, that the second tongue piece is positioned between the first tongue piece and the plurality of grooves when the collar support strap is in an unfolded configuration).  The rejection is maintained.

    PNG
    media_image1.png
    1000
    861
    media_image1.png
    Greyscale

Claim Objections
Claim 10 is objected to because of the following minor informalities:  Claim 10, line recites the limitation “a tongue piece.”  However, for further clarity, the Examiner respectfully suggests that the limitation be amended to recite “a first tongue piece.” 
Claim 10 is objected to because of the following minor informalities:  Claim 10, line 8 recites the limitation “the other tongue.”  However, for further clarity and proper antecedent basis, the Examiner respectfully suggests that the limitation be amended to recite “the second tongue piece.”
Claim 10 is objected to because of the following minor informalities:  Claim 10, line 11 recites the limitation “a collar button.”  However, for further clarity, the Examiner respectfully suggests that the limitation be amended to recite “a collar button of a shirt collar.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GB 904,809 SNARE et al. (SNARE) in view of USPN 7,310,857 KIM.
Regarding claim 10, SNARE discloses a collar support strap (see Figs. 1-2) to provide support for a shirt collar in a packaged form (pg. 1, lines 8-12), the collar support strap comprising:
a substantially flat body comprising two halves at a predefined angle (annotated Figs. 1-2, see below);
a locking mechanism (see Figs. 1-2; pg. 2, lines 7-18); and
a cutout (2) at an apex of the body connecting the two halves, the cutout configured to anchor the collar support strap to a collar button (see Figs. 1-2; pg. 1, line 68 – pg. 2, line 1).

    PNG
    media_image2.png
    966
    785
    media_image2.png
    Greyscale

SNARE discloses a collar support strap comprising a locking mechanism comprising corresponding slits/cuts.

However, KIM discloses a collar support strap (100 of Figs. 1-3) to provide support for a shirt collar in packaged form (see Figs. 1-3; col. 1, lines 33-53), the collar support strap comprising: 
a first locking mechanism (115) comprising a first tongue piece protruding from a distal edge (107) of one of the two halves (annotated Figs. 1-2) and a plurality of grooves (113) along another one of the two halves (annotated Figs. 1-2; col. 2, line 62 – col. 3, line 29);
a second locking mechanism (116) within the body of the collar support strap (annotated Figs. 1-2; col. 2, line 62 – col. 3, line 29; inasmuch as currently claimed, second locking mechanism 116 can properly be interpreted as being “within” the body of collar support strap 100 at least when collar support strap 100 is configured into a folded configuration with second locking mechanism 116 inserted into one of grooves 112 within the body of collar as foreshadowed by Fig. 2; i.e., second locking mechanism is inserted into groove 112 which is within the body, thereby also placing second locking mechanism 116 “within” the body; the Examiner respectfully notes that claim 10 does not recite, for example, that the second locking mechanism is within the body when the collar support strap is in an unfolded configuration), wherein the second locking mechanism comprises a second tongue piece and a cutout around the second tongue piece (annotated Figs. 1-2; inasmuch as currently claimed, either of the notches around the base of the second locking mechanism 116 can properly be interpreted as a “cutout”) to push the other tongue into another selected groove (112) (annotated Figs. 1-2; inasmuch as currently claimed, the notches, one of which can be considered a “cutout” would facilitate insertion of second locking mechanism 116 into another selected groove 112 to at least some degree by rendering second locking mechanism 116 more bendable than a similar second locking mechanism lacking notches and then causing the distal edges of the notches to anchor second locking mechanism 116 within another selected groove 112; the Examiner respectfully notes that claim 10 does not recite, for example, that the cutout around the second tongue piece pushes the second tongue piece into another selected groove of the plurality of grooves [emphasis added] i.e. the recitation of “another selected groove” does not require an interpretation wherein “another selected groove” is one of the grooves comprising the previously claimed “plurality of grooves;” inasmuch as currently claimed, the limitation “another selected groove” can properly be interpreted as referring to a groove on the collar support strap other than the previously recited plurality of grooves), wherein the second tongue piece is positioned between the first tongue piece and the plurality of grooves (annotated Figs. 1-2; col. 2, line 62 – col. 3, line 29; inasmuch as currently claimed, when in a partially folded configuration as depicted in Fig. 2, the second tongue piece of second locking mechanism 116 is disposed vertically between the first tongue piece of first locking mechanism 115 and plurality of grooves 113, with the first tongue piece of first locking mechanism 115 being disposed vertically above the second tongue piece of second locking mechanism 116, and with plurality of grooves 113 being disposed vertically below the second tongue piece of second locking mechanism 116; The Examiner respectfully notes that claim 10 does not recite, for example, that the second tongue piece is positioned between the first tongue piece and the plurality of grooves when the collar support strap is in an unfolded configuration).
SNARE and KIM teach analogous inventions in the field of shirt packaging straps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar support strap SNARE to include the corresponding first and second locking mechanisms with first and second tongue pieces and corresponding grooves as taught by KIM because KIM teaches that this configuration is known in the art and beneficial for securely accommodating shirts of different dimensions (col. 2, lines 62-64).  It would further have been obvious to one of ordinary skill as a simple substitution of one known method of securing shirt packaging straps into substantially circular configurations onto shirts with another to achieve the predictable result of securing a collar support strap into a substantially circular configuration onto a shirt. 

Regarding claim 11, the modified invention of SNARE (i.e. SNARE in view of KIM, as detailed above) further teaches a collar support strap wherein the collar support strap is configured to be placed between a collar band and the shirt collar in the packaged form (pg. 1, lines 8-18 of SNARE).

Regarding claim 12, the modified invention of SNARE (i.e. SNARE in view of KIM, as detailed above) further teaches a collar support strap wherein the collar support see Fig. 1 of SNARE; pg. 1, lines 8-18 of SNARE; the Examiner respectfully notes that the term “substantially” is very broad).

Regarding claim 15, the modified invention of SNARE (i.e. SNARE in view of KIM, as detailed above) further teaches a collar support strap wherein a length of the collar support strap is adjustable through selection of a proper groove of the plurality of grooves based on a shirt collar size and locking of the tongue piece into the selected groove (pg. 2, lines 7-18 of SNARE; col. 2, line 62 – col. 3, line 29 of KIM).

Regarding claim 19, the modified invention of SNARE (i.e. SNARE in view of KIM as detailed above) further teaches a collar support strap wherein the collar support strap is made from a material comprising one or more from the list of a paper, a cardboard, a plastic, a polyethylene, a recyclable material, and a recycled material (claim 4 of SNARE).

Claims 13 and 14 are rejected, under 35 U.S.C. 103 as being unpatentable over SNARE in view of KIM (as applied to claim 10, above) and in further view of US Pub No. 2013/0042392 OSTROW.
Regarding claim 13, the modified invention of SNARE (i.e. SNARE in view of KIM as detailed above) teaches the structure of the collar support strap as recited in claim 10, above.

However, OSTROW teaches a collar support strap (101) wherein the collar support strap can be provided in a variety of different shapes and sizes for matching the particular collar to be supported (0010, 0020).
SNARE, KIM, and OSTROW teach analogous inventions in the field of shirt packaging straps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified collar support strap of SNARE such that the width of the collar support strap is selectable based on a collar height because OSTROW teaches that it is known in the art for collar support straps to be provided in a variety of different shapes and sizes for matching the particular collar to be supported.  It would further have been obvious to one of ordinary skill in the art that a collar support strap that is either too narrow or too wide for a particular collar height may result in undesirable wrinkling or creasing of the particular collar.

Regarding claim 14, (as best understood by Examiner) the modified invention of SNARE (i.e. SNARE in view of KIM as detailed above) teaches the structure of the collar support strap as recited in claim 10, above.
The modified invention of SNARE does not expressly teach a collar support strap wherein the predefined angle of the collar support strap is selectable based on a collar type.
101) wherein the collar support strap can be provided in a variety of different shapes and sizes for matching the particular collar to be supported (0010, 0020).
SNARE, KIM, and OSTROW teach analogous inventions in the field of shirt packaging straps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified collar support strap of SNARE such that the predefined angle of the collar support strap is selected based on a collar type because OSTROW teaches that it is known in the art for collar support straps to be provided in a variety of different shapes and sizes for matching the particular collar to be supported.  It would further have been obvious to one of ordinary skill in the art that a collar support strap with a predetermined angle poorly matched to a particular collar may result in undesirable wrinkling or creasing of the particular collar.

Claims 17, 18, and 20 are rejected, under 35 U.S.C. 103 as being unpatentable over SNARE in view of KIM (as applied to claim 10, above regarding claims 17 and 18) and in further view of USPN 3,760,994 TAIMISTO.
Regarding claim 17, the modified invention of SNARE (i.e. SNARE in view of KIM as detailed above) teaches the structure of the collar support strap as recited in claim 10, above.
The modified invention of SNARE does not expressly teach a collar support strap further comprising two protrusions from the body of the collar support strap in a vicinity of the cutout to provide support for collar points in the packaged form.
see Figs. 1-2; Abstract).
SNARE, KIM, and TAIMISTO teach analogous inventions in the field of shirt packaging straps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified collar support strap of SNARE to include protrusions as taught by TAIMISTO because TAIMISTO teaches that this configuration is known in the art and beneficial for preventing wrinkling of collar points (col. 3, line 16 – col. 4, line 2).

Regarding claim 18, the modified invention of SNARE (i.e. SNARE in view of KIM and TAIMISTO as detailed above) further teaches a collar support strap wherein a size and a depth of the two protrusions are selected based on a size of the collar points (see Fig. 3 of TAIMISTO; col. 3, lines 9-15 of TAIMISTO).

Regarding claim 20, SNARE discloses a collar support strap (see Figs. 1-2) to provide support for a shirt collar in a packaged form (pg. 1, lines 8-12), the collar support strap comprising:
a substantially flat body comprising two halves at a predefined angle (see Figs. 1-2);
a locking mechanism (see Figs. 1-2; pg. 2, lines 7-18); and
2) at an apex of the body connecting the two halves, the cutout configured to anchor the collar support strap to a collar button (see Figs. 1-2; pg. 1, line 68 – pg. 2, line 1).
SNARE discloses a collar support strap comprising a locking mechanism comprising corresponding slits/cuts.
SNARE does not expressly disclose a collar support strap comprising a first locking mechanism comprising a tongue piece protruding from a distal edge of one of the two halves and a plurality of grooves along another one of the two halves; a second locking mechanism within the body of the collar support strap, wherein the second locking mechanism comprises a second tongue piece and a cutout around the second tongue piece to push the other tongue into another selected groove, wherein the second tongue piece is positioned between the first tongue piece and the plurality of grooves.
However, KIM discloses a collar support strap (100 of Figs. 1-3) to provide support for a shirt collar in packaged form (see Figs. 1-3; col. 1, lines 33-53), the collar support strap comprising: 
a first locking mechanism (115) comprising a first tongue piece protruding from a distal edge (107) of one of the two halves (annotated Figs. 1-2) and a plurality of grooves (113) along another one of the two halves (annotated Figs. 1-2; col. 2, line 62 – col. 3, line 29);
a second locking mechanism (116) within the body of the collar support strap (annotated Figs. 1-2; col. 2, line 62 – col. 3, line 29; inasmuch as currently claimed, second locking mechanism 116 can properly be interpreted as being “within” the body of collar support strap 100 at least when collar support strap 100 is configured into a folded configuration with second locking mechanism 116 inserted into one of grooves 112 within the body of collar as foreshadowed by Fig. 2; i.e., second locking mechanism is inserted into groove 112 which is within the body, thereby also placing second locking mechanism 116 “within” the body; the Examiner respectfully notes that claim 20 does not recite, for example, that the second locking mechanism is within the body when the collar support strap is in an unfolded configuration), wherein the second locking mechanism comprises a second tongue piece and a cutout around the second tongue piece (annotated Figs. 1-2; inasmuch as currently claimed, either of the notches around the base of the second locking mechanism 116 can properly be interpreted as a “cutout”) to push the other tongue into another selected groove (112) (annotated Figs. 1-2; inasmuch as currently claimed, the notches, one of which can be considered a “cutout” would facilitate insertion of second locking mechanism 116 into another selected groove 112 to at least some degree by rendering second locking mechanism 116 more bendable than a similar second locking mechanism lacking notches and then causing the distal edges of the notches to anchor second locking mechanism 116 within another selected groove 112; the Examiner respectfully notes that claim 20 does not recite, for example, that the cutout around the second tongue piece pushes the second tongue piece into another selected groove of the plurality of grooves [emphasis added] i.e. the recitation of “another selected groove” does not require an interpretation wherein “another selected groove” is one of the grooves comprising the previously claimed “plurality of grooves;” inasmuch as currently claimed, the limitation “another selected groove” can properly be interpreted as referring to a groove on the collar support strap other than the previously recited plurality of grooves), wherein the second tongue piece is positioned annotated Figs. 1-2; col. 2, line 62 – col. 3, line 29; inasmuch as currently claimed, when in a partially folded configuration as depicted in Fig. 2, the second tongue piece of second locking mechanism 116 is disposed vertically between the first tongue piece of first locking mechanism 115 and plurality of grooves 113, with the first tongue piece of first locking mechanism 115 being disposed vertically above the second tongue piece of second locking mechanism 116, and with plurality of grooves 113 being disposed vertically below the second tongue piece of second locking mechanism 116; The Examiner respectfully notes that claim 20 does not recite, for example, that the second tongue piece is positioned between the first tongue piece and the plurality of grooves when the collar support strap is in an unfolded configuration).
SNARE and KIM teach analogous inventions in the field of shirt packaging straps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar support strap SNARE to include the corresponding first and second locking mechanisms with first and second tongue pieces and corresponding respective grooves as taught by KIM because KIM teaches that this configuration is known in the art and beneficial for securely accommodating shirts of different dimensions (col. 2, lines 62-64).  It would further have been obvious to one of ordinary skill as a simple substitution of one known method of securing shirt packaging straps into substantially circular configurations onto shirts with another to achieve the predictable result of securing the collar support strap into a substantially circular configuration onto a shirt. 

The modified invention of SNARE does not expressly teach a collar support strap further comprising two protrusions from the body of the collar support strap in a vicinity of the cutout to provide support for collar points in the packaged form.
However, TAIMISTO teaches a collar support strap comprising two protrusions from the body of the collar support strap in a vicinity of the cutout to provide support for collar points in the packaged form (see Figs. 1-2; Abstract).
SNARE, KIM, and TAIMISTO teach analogous inventions in the field of shirt packaging straps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified collar support strap of SNARE to include protrusions as taught by TAIMISTO because TAIMISTO teaches that this configuration is known in the art and beneficial for preventing wrinkling of collar points (col. 3, line 16 – col. 4, line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/F Griffin Hall/Examiner, Art Unit 3732